Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 1 of 24 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


VIRICE WEBB, individually and on behalf of all
others similarly situated,

                  Plaintiffs,                             Index No. 1:21-cv-83


                     vs.                                  CLASS ACTION COMPLAINT FOR
                                                          DAMAGES, RESTITUTION AND
HUNGRY MARKETPLACE, INC.                                  INJUNCTIVE RELIEF


                  Defendant.                              JURY TRIAL DEMAND




       Plaintiff, individually and on behalf of all others similarly situated, by his attorneys, The

Law Office of Christopher Q. Davis, PLLC, alleges, upon personal knowledge and upon

information and belief as to other matters, as follows:

                                          NATURE OF ACTION

       1.      This is a collective and class action brought by Individual and Representative

Plaintiff Virice Webb (“Plaintiff”) and all putative plaintiffs (collectively “Plaintiffs”), on behalf

of themselves and on behalf of the Proposed Collective and Class identified below. Plaintiff and

the putative Collective and Class Members were or are employed by Defendant Hungry

Marketplace, Inc. (“Hungry” or “Defendant”) in the United States (collective claims) and New

York (class claims) during the relevant Class and Collective Periods as “Captains” including but

not limited to titles such as “Catering Cadet, “Catering Captain,” and “Catering General,” who

provided catering services to Hungry’s clients.

       2.      All Plaintiffs were affected by the Defendant’s unlawful policy and practice of

misclassifying Captains as “independent contractors” and primarily compensating them based on


                                                  1
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 2 of 24 PageID #: 2




a total of pre-determined number of hours estimated for each catering job, rather than the number

of actual hours worked within a workweek, and any earned tips. Through this practice,

Defendant unlawfully denied Plaintiffs in the United States overtime premiums at a rate of at

least one and one-half times the regular rate for all hours worked over forty in a week and

engaged in recordkeeping practices that violated federal and state wage and hour laws. In regard

to Plaintiffs in New York, in violation of state wage and hour laws, Defendant failed to pay

minimum wage and gap time/straight time compensation for all hours worked under forty in a

workweek; failed to pay overtime premium compensation for hours worked in excess of forty

hours within a workweek; failed to provide reimbursements for work-related expenses; and

failed to provide Plaintiffs with proper and accurate wage statements.

       3.      Plaintiffs are all similarly situated under the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 216(b) and the Federal Rule of Civil Procedure 23 and have suffered the same

violations pursuant to Defendant’s common policies and practices.

       4.      The Collective Class is made up of all persons who are or have been employed by

Defendant as Captains in the United States within the period of the past three years from this

action’s filing date through the date of the final disposition of this action (the “Collective Class

Period”) and who were subject to Defendant’s unlawful policies and practices of (i)

misclassifying Captains as independent contractors, rather than employees; (ii) paying Plaintiffs

based on a pre-determined number of hours estimated for each catering job, rather than the

number of actual hours worked within a workweek; and (iii) failing to provide Plaintiffs with any

method or procedure for recording actual hours worked, resulting in Defendant’s failure to pay

Collective Class Plaintiffs overtime premiums for all hours worked over forty during the




                                                  2
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 3 of 24 PageID #: 3




Collective Class period; and the failure to maintain proper recordkeeping practices in violation of

the FLSA.

       5.      The Class is made up of all persons who are or have been employed by Defendant

as Captains in New York within the period of six years prior to the filing date (the “Class

Period”) and who were subject to Defendant’s aforementioned unlawful policies and practices

resulting in the following violations of the NYLL: (1) failure to pay the New York State

minimum wage and gap/straight time compensation for all actual hours worked under forty hours

within a workweek; (2) failure to pay overtime premiums for all hours worked in excess of forty

hours within a workweek, (3) failure to adequately reimburse Putative Class Plaintiffs for work-

related expenses, including but not limited to the cost of uniforms and cell phone charges; and

(4) the failure to provide Putative Class Plaintiffs with wage statements on each payday that

includes the information required by the NYLL, including the actual number of hours worked

during the pay period.

       6.      Plaintiffs seek relief for the Collective under the Fair Labor Standards Act

(“FLSA”) 29 U.S.C. §§ 201 et seq. and for the Class pursuant to the applicable provisions of the

New York Labor (“NYLL”), §§ 190 et seq., to remedy the Defendant’s failure to pay all wages

due and for recordkeeping failures, in addition to injunctive relief.

       7.      Additionally, Plaintiff Webb brings an individual claim against Defendant for

retaliatory termination in violation of NYLL § 215, after his complaint to Defendant regarding

its unlawful policy and practices.

                                                 PARTIES

       8.      Individual and Representative Plaintiff Virice Webb is a Catering Captain with

Hungry. He presently, and at all relevant times, resides in Brooklyn, New York. In mid-February




                                                  3
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 4 of 24 PageID #: 4




2020, he was hired by Hungry’s New York City Office located at 20 Jay St, Brooklyn, NY

11201. Since mid-Sept 2020 when he complained to his direct manager about Hungry’s unlawful

policies and practices, Mr. Webb has not received any work.

         9.      Defendant Hungry Marketplace, Inc. is a national app- and web-based catering

company offering services nationwide, including in the Greater New York City area.

         10.     Defendant is a corporation incorporated under the laws of Virginia with its

principal place of business and headquarters located at 4420 Fairfax Drive, #102, Arlington, VA

22203.

         11.     Defendant has offices in the following 7 major cities: Atlanta, Georgia; Austin,

Texas; Dallas, Texas; Boston, Massachusetts; New York City; Philadelphia, Pennsylvania, and

the Washington DC metro area.

         12.     Defendant’s NYC office is located at 20 Jay St, Brooklyn, NY 11201.

         13.     According to its company website, it employs over 350 “team members” and 200

“local chefs.”

         14.     Plaintiff Webb and the members of the Putative Collective and Class are presently

or were formerly employed by the Defendant.

         15.     At all relevant times, the Defendant has met the definition of Plaintiffs’

“employer” under all applicable statutes.

                                        JURISDICTION & VENUE

         16.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367. The

Court also has jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1332.




                                                   4
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 5 of 24 PageID #: 5




        17.      In addition, the Court has jurisdiction over Plaintiffs’ claims under the FLSA

pursuant to 29 U.S.C. § 207, et seq.

        18.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

        19.      Venue is proper in the United States District Court, Eastern District of New York

pursuant to 28 U.S.C. § 1391, because a substantial part of the events giving rise to the action

that is the subject of this action occurred in this District.

        20.      This Court has personal jurisdiction over Defendant, because it has substantial

business operations in New York and routinely transacts business in New York.

                                     STATEMENT OF FACTS

        21.      Hungry Marketplace, Inc. is a national corporation with its principal place of

business in Arlington, Virginia. It has offices and provides services in the following 7 major

cities: Atlanta, Georgia; Austin, Texas; Dallas, Texas; Boston, Massachusetts; New York City;

Philadelphia, Pennsylvania, and the Washington DC metro area.

        22.      Hungry operates as tech-enabled platform for office and event catering,

connecting clients to local chef entrepreneurs. It offers chef-made food production and delivery

services in the form of business and event catering, contracted meal delivery services, and home

meal delivery.

        23.      Upon information and belief, Hungry hires “Captains” to provide all of the

aforementioned forms of delivery services for the company and staff any catering events.

Defendant’s Relationship To Plaintiffs

        24.      Though Hungry chose to (mis)classify Plaintiffs and others similarly situated

individuals in the role of “Captains” as “independent contractors,” Hungry still retained the




                                                    5
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 6 of 24 PageID #: 6




absolute right to control and direct their work. The nature of the services Plaintiffs performed

and the manner in which they performed these services created an employer-employee

relationship, making them “employees” within the meaning of the FLSA and the NYLL.

       25.     Hungry requires that Captains possess their own car and smartphone but

otherwise provides all of the equipment, tools, and supplies required for Captains to perform

their job duties. The supplies include but are not limited to tables, tablecloths, wire racks,

sternos, pans, buckets, food boxes, dolly carts, cleaning supplies, garbage bags, paper towels,

and catering bins.

       26.     Hungry maintains a dress code policy that requires Captains to wear a black t-

shirt, black pants, and a black cap and that they purchase it from the Company.

       27.     Hungry required Captains to attend regular training sessions including but not

limited to a full week of training upon hiring on how to perform all aspects of their job duties.

       28.     For instance, during the week of February 17, 2020, Plaintiff Webb attended

training for a full week as orientation for his position.

       29.     Hungry requires Captains to periodically attend training throughout their

employment, including food safety trainings.

       30.     Most recently, during the summer of 2020, Hungry required Plaintiffs to attend a

COVID-safety training.

       31.     One example of a training that Mr. Webb attended sometime after his initial full

week of training is the “NYC Pop-Up Menu Training,” where a Powerpoint was presented that

provided tremendous detail on how particular foods needed to be presented and served. For

example, for one particular Local Chef’s food, there are instructions for what exactly should be

scooped into the bottom of the bowl, how the container should be held, and how different




                                                   6
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 7 of 24 PageID #: 7




toppings items must be lined parallel to the protein. For another, there are instructions that only

“2 large tongfuls” of a food item were to be used and that a particular spoon—a soup soon—had

to be used for another type of ingredient. Similar forms of detailed instructions were presented to

Captains, pertaining to different chefs for various meals.

       32.     Additionally, a single supervisor would monitor the work of Captains very closely

throughout each step of a catering job. They were required to upload and submit photos for every

pick-up and drop-off by texting their supervisor as proof that they completed the task.

       33.     Mr. Webb, in particular, was directly supervised by Darel Rodwell or Brooke

Caison, Catering Services Managers in NYC. At first, Darel Rodwell supervised him directly

and then halfway through his employment, Brooke Caison did. They each were in constant

communication with him and reviewed his work for every order that he completed.

       34.     Furthermore, for catering events where Captains had to not only deliver foods but

serve them as well, they were required to videotape their setup to ensure that it met Hungry’s

standards and expectations.

       35.     If Captains did not comply with Hungry’s rigorous standards and expectations on

how to perform the job, they could be reprimanded or penalized by having to attend training

sessions again or be assigned a supervisor that would travel with them during their deliveries.

       36.     For instance, during the summer of 2020, when Hungry decided to serve COVID-

19 lunches, Mr. Webb was trained specifically on how to pack such meals and instructed to take

a photo of the meal to send to his supervisor after he knocked on an individual client’s door to

prove it was delivered. He was later reprimanded for not taking the photo in the manner that

Hungry preferred.




                                                  7
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 8 of 24 PageID #: 8




                WAGE AND HOUR COLLECTIVE CLASS ALLEGATIONS


       37.      Plaintiff brings FLSA claims on behalf of himself and other individuals similarly


situated, as authorized under 29 U.S.C. § 216(b). The individuals similarly situated in the

Collective Class are:

       All persons who are or have been employed by Defendant as Captains in the United
       States within the period of the past three years prior to this action’s filing date through the
       date of the final disposition of this action who worked over 40 hours in at least one
       workweek during the Collective Class Period and who were subject to Defendant’s
       failure to pay lawful overtime premiums for all hours worked over forty during a
       workweek based on the uniform policy and practices alleged herein, including (i)
       misclassifying Captains as independent contractors; (ii) paying Plaintiffs based on a pre-
       determined number of hours estimated for each catering job, rather than the number of
       actual hours worked within a workweek, and (iii) failing to provide Plaintiffs with any
       method or procedure for recording actual hours worked.

       38.      Defendant hired Plaintiff and the Collective Class Members during the Collective

Class Period.

       39.      Plaintiff Virice Webb began working for Hungry in February 2020 as a “Catering

Cadet.” In May 2020, he was promoted to “Catering Captain/Server.”

       40.      Upon information and belief, the next title that he would have been eligible for

promotion was “Catering General.”

       41.      While his title varied based on the number of orders he fulfilled, his job duties

remained the same.

       42.      Plaintiff Webb’s general duties included picking up Hungry catering supplies

from the NYC office, driving to pick up meals from Local Chefs, delivering them to clients, who

could be individuals or businesses, setting up the food for a catering event, serving the meals at a

particular location or event, cleaning up and packing up supplies, traveling back to the office,

cleaning the supplies, and putting supplies away.



                                                  8
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 9 of 24 PageID #: 9




       43.     While a majority of the orders that Plaintiff Webb fulfilled for Hungry required

him to travel within NYC, a handful of the orders that he fulfilled for Hungry required him to

much farther locations such as Pellon, New York; Carmel, New York; Milford, New Jersey; and

Brewster, New York.

       44.     Plaintiff Webb received work in one of two ways: (1) he could either sign himself

up for a particular order through the company website; or (2) his direct manager would send

links to his phone number to confirm an order. By the summer of 2020, Plaintiff Webb no

longer had the ability to assign himself to orders and received orders exclusively through his

managers who would send him links for various orders.

       45.     Often times, he would receive multiple confirmation links for orders scheduled

for the same time window.

       46.     The link would contain the following language: “Please follow the link to confirm

for Hungry Order [No.] on [DATE] from [Time] to [Time] on the services dashboard: LINK TO

WEBSITE.”

Hungry’s Timetracking Policies

       47.     For a majority of catering orders, Hungry required Plaintiffs to utilize its company

app. Each order contained pre-determined estimates of the time it would take for Plaintiffs to

complete each step of the job.

       48.     Upon information and belief, this was the exclusive method of time tracking

utilized by Hungry for the Plaintiffs.

       49.     Within the app, for each order, there was an “arrive by” time for picking up

Hungry-owned supplies at the office, “depart by” time for when they should expect to leave the

office, “arrive by” time for when they should expect to arrive at a Local Chef’s location to pick




                                                 9
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 10 of 24 PageID #: 10




up the food, “depart by” time for when they should leave the Local Chef’s location, an “arrive

by” time for when they should arrive to the client’s location, and then a “depart by” time for

when they should leave the client’s location.

       50.     For the steps involving meal pick-ups and drop-offs, Plaintiffs were required to

check in via the app as well as text photos to their direct supervisor. If they needed to serve

meals as well at a client location, then they needed to send videos too.

       51.     There was no allotted step or time window for traveling back to the office to

return supplies after the order was completed or cleaning and storing supplies away, which

Plaintiffs were required to do.

       52.     Thus, Defendant, pursuant to commonly enforced policies and practices, failed to

provide Plaintiffs with any method or procedure for recording actual hours worked.

       53.     Due to traffic and at times, the long distances of where they would be traveling

from, Plaintiffs would spend at least 1-3 hours traveling back to the office. On some occasions,

if they were required to complete catering jobs in upstate New York, they would spend up to 6

hours traveling back to the office.

       54.     Once Plaintiffs returned to the office, they would spend additional time at the

office washing the equipment and placing the supplies back where they belonged.

       55.     Moreover, they could be asked to wait for a package or to complete other tasks

depending on the needs of the office.

       56.     Defendant was aware that Plaintiffs spent extra time after the “depart” time listed

in the app traveling back to the office and the additional work performed at the office.

       57.     Often times, there was a manager present on site that would see Plaintiffs return

to the office with supplies and spend time in the office finishing up their job duties.




                                                 10
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 11 of 24 PageID #: 11




       58.     Despite knowing that Plaintiffs worked such hours in addition to those tracked in

the company’s app, Defendant failed to provide compensation for these hours.

       59.     Defendant did not provide Plaintiffs and others similarly situated with pay

statements or other documentation that reflected the actual number of hours that Plaintiffs

worked or any information at all other than the total amount of pay for the previous week.

Plaintiffs Worked in Excess of 40 Hours

       60.     Plaintiffs’ hours fluctuated greatly on a week to week basis, depending on the

number of orders and the distance they were required to travel for each.

       61.     Plaintiffs sometimes worked in excess of 40 hours per week, for which they were

not compensated overtime premiums for.

       62.     For example, in New York, for approximately six weeks during the summer of

2020 from late June through early August, Plaintiffs tended to work in excess of 40 hours per

week, because the volume of work increased due to the added task of delivering COVID meals.

       63.     For instance, during the workweek of June 20, 2020 through June 26, 2020, Mr.

Webb worked every day. During that week, he worked 40 hours completing catering orders and

delivering COVID meals. He then worked an additional 13 hours traveling back to the office,

cleaning, and storing away the supplies at the office. This is just one example of actual overtime

hours he worked within a workweek during the summer of 2020 and for which he was not

compensated for.

Hungry’s Compensation Policy

       64.     Upon information and belief, pursuant to a common compensation scheme,

Hungry compensated Plaintiffs per order. The amount paid per order was based on a fixed

estimate of hours—which did not include all compensable activities under federal wage and hour




                                                11
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 12 of 24 PageID #: 12




law such as the amount of time spent traveling back to the office and performing work at the

office—and tips.

       65.     Upon information and belief, the flat rate of pay varied for Captains but for a

Catering Captain, such as Mr. Webb, the rate of pay for catering orders was approximately

$20/hour and was intended to cover both Plaintiff’s hourly wage for labor he performed and a

fixed estimate for gas and tolls.

       66.     On September 17, 2020, Mr. Webb texted Ms. Caison that he noticed he was

driving to upstate New York with no gas money and required to drive six hours back and forth.

Ms. Caison responded that the “flat rate is meant to cover gas and tolls.”

       67.     Upon information and belief, during the summer of 2020, Captains in New York

were paid $3.00 flat for each COVID meal that that they delivered.

       68.     Hungry paid a total sum to Plaintiffs each week on Friday for all of the work from

the previous week; each pay period was 1 week-long and ran from Saturday through Friday.

       69.     Hungry did not provide Plaintiffs with a breakdown of the compensation they

received, including the rate of pay, how much of the rate of pay was allotted for gas and tolls, or

the number of hours worked, per weekly pay period.

       70.     Instead, Hungry prepared invoices for the Plaintiffs without any pay detail; the

only information regarding pay was the total amount of pay for the previous week of work.

             WAGE AND HOUR CLASS ACTION FACTUAL ALLEGATIONS

       71.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of the following defined class:

               State Unpaid Wages: All persons who are or have been employed by Defendant
               as Captains in New York within the period of six years prior to this action’s filing
               date through the date of the final disposition of this action who worked at least
               one workweek during the Class Period and who during at least one workweek



                                                 12
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 13 of 24 PageID #: 13




                were subject to Defendant’s failure to pay minimum wage and/or gap/straight
                time for all compensable activities totaling hours under 40 hours; failure to pay
                overtime premium for hours worked above 40; failure to reimburse necessary
                work-related expenses; and/or failure to provide lawful pay statements, based on
                the uniform policies and practice alleged herein, in violation of the NYLL.

         72.    Plaintiffs incorporate by reference the facts alleged in the preceding paragraphs

above.

         73.    Numerosity: The Proposed Class is so numerous that joinder of all members is

impracticable. Plaintiff is informed and believes, and on that basis, allege, that during the

relevant time period, Defendant employed at least thirty-five individuals who satisfy the

definition of the Proposed Class.

         74.    Typicality: Plaintiff’s claims are typical of the members of the Proposed Classes.

Plaintiff is informed by other Captains that the Putative Members of the Class were subject to the

same aforementioned unlawful policies during the Class Period. Plaintiff was compensated in the

same manner. All Plaintiffs were subject to Defendant’s unlawful policies and practices alleged

more fully above.

         75.    Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of the controversy.

         76.    Adequacy: Plaintiff will fairly and adequately protect the interests of the Proposed

Class and has retained counsel experienced in complex FLSA and NYLL class and collective

action litigation.

         77.    Commonality: Common questions of law and fact exist to all members of the

Proposed Class and predominate over any questions solely affecting individual members of the

Proposed Class, including but not limited to:




                                                 13
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 14 of 24 PageID #: 14




              a. Whether members of the Proposed Class were required to work under

                 Defendant’s direction and control;

              b. Whether Defendant improperly classified members of the Proposed Class as

                 “independent contractors” instead of “employees” within the meaning of NYLL;

              c. Whether Defendant unlawfully failed to pay appropriate minimum wage

                 compensation to members of the Proposed Class in violation of the NYLL;

              d. Whether Defendant unlawfully failed to pay “straight time” wages in violation of

                 the NYLL;

              e. Whether Defendant unlawfully failed to pay appropriate overtime compensation

                 to members of the Proposed Class in violation of the NYLL;

              f. Whether Defendant failed to reimburse members of the Proposed Class who paid

                 for business-related expenses in violation of the NYLL;

              g. Whether Defendant maintained lawful wage and hour records under the NYLL;

              h. Whether Defendant’s actions were “willful” under the NYLL.


        78.      This case is maintainable as a class action under Fed. R. Civ. P. 23(b)(1) because

prosecution of actions by or against individual members of the class would result in inconsistent

or varying adjudications and create the risk of incompatible standards of conduct for Defendants.

Further, adjudication of each individual member’s claim as a separate action would be

dispositive of the interest of other individuals not party to this action, impeding their ability to

protect their interests.

        79.      Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to the Proposed Class predominate over any questions

affecting only individual members of the Proposed Class and because a class action is superior to



                                                  14
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 15 of 24 PageID #: 15




other available methods for their fair and efficient adjudication of this litigation. Defendant’s

uniform policies and practices denied the Proposed Class the wages to which they are entitled to.

The damages suffered by the individual members of the Proposed Class are small compared to

the expense and burden of individual prosecution of this litigation. In addition, class certification

is superior, because it will obviate the need for unduly duplicative litigation that might result in

inconsistent judgments about Defendant’s practices.

       80.     Plaintiff intends to send notice to all members of the Proposed Class to the extent

required by Rule 23. The names and addresses of the Proposed Class will be available from

Defendant.

       81.     Hungry did not reimburse Plaintiffs for business-related expenses for the benefit

of their employer, such as the cost of purchasing the Hungry uniform and the cell phone charges

incurred in using the company app to fulfil catering orders, resulting in unlawful deductions from

Plaintiffs’ wages.

       82.     On September 17, 2020, Mr. Webb texted Ms. Caison that he noticed he was

driving to upstate New York with no gas money and required to drive six hours back and forth.

Ms. Caison responded that the “flat rate is meant to cover gas and tolls.” After this text

exchange and only in this particular instance, the company agreed to provide an additional

payment to Mr. Webb to compensate his out-of-pocket gas costs.

       83.     The total compensation that Plaintiffs received each week did not include pay for

all compensable, work-related activities (such as the amount of time traveling back to the office

and performing work at the office), which resulted in a lack of compensation for the total number

of hours actually worked below and up to 40 hours per workweek i.e. “straight time” pay as well




                                                 15
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 16 of 24 PageID #: 16




as on some occasions, overtime premium pay for hours worked in excess of 40 hours in a

workweek.

       84.     Hungry also did not provide Plaintiffs with wage statements containing a

breakdown of their weekly compensation, including the rate of pay, how much of the rate of pay

was allotted for gas and tolls, or the number of hours worked within each pay period.

              INDIVIDUAL ALLEGATIONS INVOLVING RETALIATION

       85.     On or around September 17, 2020, Plaintiff Webb spoke and exchanged texts with

Ms. Caison regarding a catering order, where he was required to travel to upstate New York. Mr.

Webb opposed and complained in good faith to Ms. Caison about having to travel long distances

without reimbursement for work-related expenses.

       86.     On September 25, 2020, Mr. Webb sent a text to Ms. Caison asking if he still was

employed by Hungry, to which she responded that he was a “contracted worker,” that “each

order was its own contracted work agreement,” and that she would let him know if she found

another contract that was a “good fit” for him.

       87.     On October 7, 2020, Mr. Webb sent a text to Darel Rodwell that he has not

worked since the day he complained and that nearly a month has passed that he received work;

he has not received a response.

       88.     To date, Hungry has not provided work to Mr. Webb since he last communicated

his complaint to Ms. Caison on September 17, 2020.

       89.     In early December 2020, Mr. Webb could no longer access his Hungry account.

       90.     Mr. Webb was terminated in retaliation for his complaint to Ms. Caison regarding

the lack of sufficient compensation for work-related expenses.




                                                  16
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 17 of 24 PageID #: 17




                         AS AND FOR A FIRST CAUSE OF ACTION
                     (Fair Labor Standards Act: Unpaid Overtime Wages)

       91.     Plaintiffs allege and incorporate by reference the allegations in the preceding

paragraphs.

       92.     Plaintiff consents in writing to be a part of this action, pursuant to 20 U.S.C. §

216(b). Plaintiff’s written consent form is attached hereto. Plaintiff anticipates that as this case

proceeds, other individuals will sign consent forms and join as plaintiffs.

       93.     At all relevant times, Defendant constitutes as an “employer” engaged in

interstate commerce and/or in the production of goods for commerce, within the meaning of the

FLSA, 20 U.S.C. § 203.

       94.     At all relevant times herein, Plaintiff and the members of the Proposed Collective

Class have been entitled to the rights, protections, and benefits provided under the FLSA, 29

U.S.C. §§ 201, et seq.

       95.     At all relevant times, upon information and belief, Defendant’s gross revenue has

exceeded $500,000.00.

       96.     The FLSA requires each covered employer such as Defendant to compensate all

non-exempt employees at a rate of not less than one and one-half times the regular rate of pay for

work performed in excess of forty hours per work week.

       97.     During their employment with Defendant, within the applicable statute of

limitations, Plaintiff and other Collective Class members sometimes worked in excess of forty

hours per workweek without overtime compensation.

       98.     Despite the hours worked by Plaintiff and the Collective Class members,

Defendants, willfully, in bad faith, and in knowing violation of the Fair Labor Standards Act,

failed and refused to pay them overtime compensation.



                                                  17
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 18 of 24 PageID #: 18




       99.     Based on the policies and practices articulated above, Plaintiffs were uniformly

denied FLSA mandated overtime premiums.

       100.    Also, by failing to accurately record, report, and/or preserve records of hours

worked by Plaintiff and the Putative Collective, Defendant has failed to make, keep, and

preserve records with respect to each of its employees sufficient to determine their wages, hours,

and other conditions and practices of employment, in violation of the FLSA.

       101.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

within the meaning of 29 U.S.C. §§ 216(b) and 255(a).

       102.    Because Defendant’s violations of the FLSA are willful, a three-year statute of

limitation applies. 29 U.S.C. § 255.

       103.    Plaintiff, on behalf of himself and the Collective Class, seeks the recovery of

attorneys’ fees and costs to be paid by Defendants provided by the FLSA, 29 U.S.C. § 216(b).

                      AS AND FOR A SECOND CAUSE OF ACTION
                      (New York Labor Law: Unpaid Overtime Wages)

       104.    Plaintiff alleges and incorporate by reference the allegations in the preceding

paragraphs.

       105.    At all relevant times herein, Plaintiff and the members of the Proposed Collective

Class have been entitled to the rights, protections, and benefits provided under the NYLL.

       106.    At all relevant times herein, Defendant has been an employer within the meaning

of the New York Labor Law.

       107.    The overtime wage provisions of Article 19 of the New York Labor Law and its

supporting regulations applies to Defendant.

       108.    Defendant has failed to pay Plaintiff and the Putative Rule 23 Class the overtime

wages to which they are entitled to under the New York Labor law.



                                                18
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 19 of 24 PageID #: 19




       109.    By Defendant’s failure to pay Plaintiff and the Rule 23 Class members premium

overtime wages for hours worked in excess of 40 hours per week, they have willfully within the

meaning of N.Y. Lab. Law §663 violated the N.Y Lab Law. Law Article 19, §§ 650 et seq., and

the supporting New York State Department of Labor Regulations, including but not limited to

the regulations in 12 N.Y.C.R.R. Part 142.

       110.    Furthermore, Defendant has violated NYCRR 142-2.2. and NYLL §§191 and 193

by failing to pay Plaintiff and the Class at least one and one-half times the minimum wage for all

hours worked over 40 in any workweek during the Class Period.

       111.    Due to Defendant’s violation of the NYLL, Plaintiff and the Rule 23 Class

Members are entitled to recover from Defendant their unpaid overtime wages, reasonable

attorney’s fees and costs of the action, and pre-judgment and post-judgment interest.

                          AS AND FOR A THIRD CAUSE OF ACTION
         (Failure to Pay Lawful Minimum Wages and “Gap Time” Wages in Violation of
                            NYLL §§ 191, 193 and 652 and Article 19)

       112.    Plaintiff alleges and incorporates by reference the allegations in the preceding

paragraphs.

       113.    At all relevant times, Plaintiff and the members of the Proposed Collective Class

have been entitled to the rights, protections, and benefits provided under the NYLL.

       114.    At all relevant times, Defendant has been an employer within the meaning of the

New York Labor Law.

       115.    The minimum wage provisions of Article 19 of the New York Labor Law and its

supporting regulations apply to Defendants.

       116.    Defendant has failed to pay Plaintiffs and the Putative Class the minimum wages

to which they were entitled to under the New York Labor Law.




                                                19
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 20 of 24 PageID #: 20




        117.   By Defendant’s failure to pay Plaintiffs and the Putative Class minimum wages, it

has willfully violated the New York Labor Law Article 19, §§ 652 et seq., and the supporting

New York State Department of Labor Regulations.

        118.   Due to Defendant’s violations of the New York Labor Law, Plaintiffs and the

Putative Class are entitled to recover from Defendant their unpaid minimum wages, liquidated

damages, reasonable attorneys’ fees and costs of the action, and pre-judgment and post-judgment

interest.

        119.   Similarly, Defendants have failed to pay Plaintiffs and the Putative Class the

difference between the New York State minimum wage and their hourly rate of pay as

determined by Defendant for all hours worked in a workweek, a practice that is unlawful under

the New York Labor Law.

        120.   Specifically, Defendants failure to pay these wages – known as “gap time” wages

under the relevant precedent - is prohibited by Section 193 of the New York Labor Law.

                   AS AND FOR A FOURTH CAUSE OF ACTION
  (Unlawful Wage Deductions by Separate Transactions in Violation of NYLL §§ 193 and
                                       198(b))

        121.   Plaintiff alleges and incorporates by reference the allegations in the preceding

paragraphs.

        122.   At all relevant times herein, Plaintiff and the members of the Putative Class have

been entitled to the rights, protections, and benefits provided under the NYLL.

        123.   At all relevant times, Defendant has been an employer within the meaning of the

NYLL.

        124.   The provisions related to the failure to reimburse business-related expenses of

Article 19 of the New York Labor Law and its supporting regulations apply to Defendant.




                                                20
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 21 of 24 PageID #: 21




        125.   Section 193 prohibits deductions from employees’ wages unless the deductions

are expressly authorized and for the benefit of the employee and limited to the enumerated

categories of permissible deductions.

        126.   Defendant unlawfully required that Plaintiffs bear the expenses of their

employment, including but not limited to the cost of their uniforms and cell phone charges, in

violation of NYLL §§ 193 and 198(b).

        127.   As a result of Defendant’s unlawful conduct, Plaintiff and the Putative Class are

entitled to an award of damages equal to all wages unlawfully deducted and all unlawful

payments required by separate transaction, in an amount to be determined at trial, plus pre- and

post-judgment interest, costs and attorneys’ fees, as provided by NYLL § 663.

                          AS AND FOR A FIFTH CAUSE OF ACTION
           (Failure to Furnish Accurate Wage Statements in Violation of NYLL §195(3))

        128.   Plaintiff alleges and incorporates by reference the allegations in the preceding

paragraphs.

        129.   At all relevant times, Plaintiff and the members of the Putative Class have been

entitled to the rights, protections, and benefits provided under the NYLL.

        130.   At all relevant times, Defendant has been an employer within the meaning of the

NYLL.

        131.   The record-keeping provisions of Article 19 of the New York Labor Law and its

supporting regulations applies to Defendant.

        132.   Defendants did not provide Plaintiffs and the Putative Class with a legally

sufficient wage statement upon the payment of wages, as required by NYLL § 195(3).

        133.   NYLL §195(3) requires that employers furnish employees with wage statements

containing accurate, specifically enumerated criteria required under the NYLL.



                                                21
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 22 of 24 PageID #: 22




       134.    As a result of Defendant’s unlawful conduct, Plaintiff and the Putative Class are

entitled to an award of damages pursuant to NYLL § 198, in an amount to be determined at trial,

pre- and post-judgment interest, costs and attorneys’ fees, as provided by NYLL § 663.

                          AS AND FOR SIXTH CAUSE OF ACTION
                             (New York Labor Law: Retaliation)

     135.      Plaintiff alleges and incorporates by reference the allegations in the preceding

paragraphs.

     136.      At all times relevant herein, Plaintiff was employed by Defendant within the

meaning of the NYLL, § 215.

     137.      At all times relevant herein, Defendant was a covered entity within the

meaning of the NYLL, § 215.

     138.      In violation of the NYLL, Defendant retaliated against Plaintiff by terminating

him and failing to provide him any work in response to him engaging in the protected activity of

making complaints to his supervisor regarding Defendant’s unlawful policies and practices.

     139.      As a result of Defendant’s unlawful conduct, Plaintiff is entitled to an award of all

damages available under the NYLL, in an amount to be determined at trial, costs and attorney’s

fees, and liquidated damages.

     140.      A notice of this action was provided to the New York State Attorney General

pursuant to NYLL § 215 prior to the filing of this action.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Webb, on behalf of himself and all members of the Proposed

Collective and Class, prays for relief as follows:

       A.      That the Court determine that this action may proceed as a collective action




                                                 22
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 23 of 24 PageID #: 23




pursuant to 29 U.S.C. § 216 and a class action under Rule 23(b)(1) and (3) of the Federal Rules

of Civil Procedure;

       B.       That the Court determine that Plaintiff’s counsel and Plaintiff Virice Webb can

adequately represent the interests of the class as class counsel and class representatives,

respectively;

       C.       That the Court declare that Defendant has violated the Fair Labor Standards Act

as to Plaintiff Webb and the Putative Collective;

       D.       That the Court declare that the Defendant has violated the provisions of the New

York Labor Law as to Plaintiff and Putative Class;

       E.       That the Court declare that Defendant’s violations as described above are found to

be willful;

       F.       That the Court award Plaintiff and the Putative Collective and Class for the

amount of unpaid wages owed, including interest thereon, and penalties, including liquidated

damages, subject to proof at trial;

       G.       That the Court award reasonable attorney’s fees and costs pursuant to the NYLL

and 29 U.S.C. § 216(b) and/or other applicable law;

       H.       That the Court enjoin Defendant to cease and desist from unlawful activities in

violation of the FLSA and the NYLL; and

       I.       For such other and further relief, in law or equity, as this Court may deem

appropriate and just.




                                                 23
Case 1:21-cv-00083-EK-CLP Document 1 Filed 01/06/21 Page 24 of 24 PageID #: 24




                                             JURY DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff on behalf of

himself and all other similarly situated persons demand a trial by jury as to all issues so triable.


DATED:         January 6th, 2021
               New York, New York




                                               ________________________________

                                               Christopher Q. Davis, Esq.
                                               Rachel M. Haskell, Esq.
                                               The Law Office of Christopher Q. Davis
                                               80 Broad Street, Suite 703
                                               New York, New York 10004
                                               (646)-430-7930 (main)
                                               (646)-349-2504 (fax)

                                       Counsel for Plaintiffs and the Putative Collective and Class




                                                  24
